Citation Nr: 1412689	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-13 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for adenocarcinoma of the prostate with erectile dysfunction, status-post radical retropubic prostatectomy associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which, in pertinent part, granted the Veteran's claim for service connection for adenocarcinoma of the prostate with erectile dysfunction, status-post radical retropubic prostatectomy associated with herbicide exposure and assigned an initial 20 percent rating.

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the Veteran's claims file.  

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Board notes that the Veteran was last afforded a VA examination in December 2008 in order to determine the current nature and severity of his adenocarcinoma of the prostate with erectile dysfunction.  However, during his March 2012 hearing, the Veteran testified that his symptoms had worsened, specifically that he required the use of absorbent materials and that he had lost control of his voiding functions at night.  As worsening symptomatology has been described since the Veteran's last VA examination, he should be afforded a new VA examination to determine the current nature and severity of his adenocarcinoma of the prostate with erectile dysfunction.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Veteran had submitted a February 2008 treatment note from a private urologist reflecting treatment for his claimed disability.  It is not clear whether the Veteran received additional urological treatment after February 2008 from this provider or another provider.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who had treated him for his claimed disability.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Ann Arbor.  Such records dated through September 2011 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed adenocarcinoma of the prostate with erectile dysfunction since June 2007.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his adenocarcinoma of the prostate with erectile dysfunction. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's adenocarcinoma of the prostate with erectile dysfunction.  In this regard, the examiner should discuss the Veteran's voiding dysfunction, to include whether he requires the wearing of absorbent materials, which must be changed less than 2 times per day, 2 to 4 times per day, or more than 4 times per day.  Further, the examiner should discuss the Veteran's urinary frequency and whether he had urinary tract infections and/or obstructive voiding. 

The examiner should specifically address whether the record reflects any change in the severity of the Veteran's adenocarcinoma of the prostate with erectile dysfunction at any point since the June 8, 2007 effective date of the award of service connection for the disability.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the March 2011 statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


